DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10” in Fig. 10 is undescribed with regard to Fig. 10.  Earlier in the specification, regarding Fig. 1, element 10 appears but these are clearly not the same element.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
 Claim Objections
Claim 21 is objected to because of the following informalities:  
 	claim 21, 4th paragraph “a fluid mover rotatably coupled to the rotating shaft [and?] positioned to receive the hot gas” applicant’s amended text is ungrammatical,
 	claim 21, last lines:  “wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the turbine” the italicized text is grammatically awkward.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “wherein the separator plate is further positioned to block the hot gas, the steam or the superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine, the separator plate diverting the superheated water droplets propelled toward it by the extractive turbine in a radial direction, which circulates the superheated water droplets toward the annular bay section.  The separator plate diverting the superheated water droplets propelled toward it by the extractive turbine in a radial direction appears to be new matter.  How can the separator plate divert upstream flowing droplets in a radial direction, as the upstream / reverse flowing droplets would not strike the separator plate and then return to the annular bay section?   This appears to be new matter unsupported by the original specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, “upstream” and “downstream” are used without defining the direction of flow relative to structure.  “Upstream” and “downstream” are indefinite as the direction of flow changes in e.g. Fig. 8 from axial to radial in 315 and then recirculating and then axial again.  Furthermore, “upstream” or “downstream” are unclear because every direction is upstream of a recirculating flow.  Note, e.g. annular bay section … protruding in an upstream direction is indefinite as “upstream” as which flow is being referenced is unclear (e.g. axial, radial, recirculating).  Claims 1, 4, 7, 9, 21, 24 specifically reference these directions.
Claim 1, middle of the claim, “superheated water droplets is directed radially by the fluid mover toward the annular bays” and “wherein the separator plate is disposed between the extractive turbine assembly and the annular bays” is indefinite as the “annular bays” lacks proper antecedent basis and renders the claim unclear whether there are a plurality of annular bays present.
Claims 21, 24 middle of the claim(s), “superheated water droplets is directed radially by the fluid mover toward the annular bays” is indefinite for lacking antecedent basis, see reasoning of claim 1.
Claim 21 “wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the turbine” is indefinite because “an upstream direction” is already referenced in the claim and it is unclear due to applicant’s usage whether this limitation references the same upstream direction or a different upstream direction.  Moreover, “the turbine” is indefinite as it is unclear whether this is referencing the gas turbine engine of the preamble or the extractive turbine assembly from earlier in the claim.  Lastly, it is noted that this limitation “to a position that upstream from all fluid moving elements of the turbine” is unclear as to whether applicant intended to disclaim the use of a gas turbine engine upstream [connected to 310] of Fig. 8 when the gas turbine engine is primary disclosed source of hot gas and superheated droplets in the previous Figures.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-13, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (1,405,091) in view of either Andersen (8,671,696) or Andersen (2017/0306843) and optionally Sturtevant (2,172,993) and optionally Kendrick (8,549,862) and/or Scheper Jr (3,066,912).  Baumann teaches A gas turbine engine comprising: a housing 23 coupled via an opening to an upstream source of hot gas, the housing having a longitudinal centerline, and an annular bay section [within 23, e.g. outside of 16f and 17f] positioned radially away from the centerline and protruding in an upstream direction [the annular bay section protrudes with respect to 17f or 19 or the separator plate connected to 26]; a rotatable shaft 14 positioned along the centerline of the housing; a fluid mover [e.g. either 20 or 17f] coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas and in a radial direction toward the annular bay section of the housing; a separator plate [connected to 26 or diaphragm 19 upstream of 20 in Fig. 1, see page 1, lines 88+] that is fixedly coupled to the housing 23 and positioned downstream from the fluid mover and situated so as to divert portions of hot gas and any fluid that pass downstream from the fluid mover back toward the fluid mover [inherent, note that the separator plate connected to 26 ensures that flow will radially bounce back upstream to the same extent as applicant’s as it is a radial surface/wall that causes flow to bounce back to the fluid mover.  Similarly the diaphragm 19 is also stationary and cause flow to bounce back upstream] thus ensuring that an additional amount of the hot gas is directed radially by the fluid mover toward the annular bays [inherently capable as any flow that bounces back upstream will be directed radially by the fluid mover]; and an extractive turbine assembly 27 positioned downstream from the separator plate [26] and downstream of the annular bay section [within 23 circa 17f or 20]; wherein the separator plate [connected to 26 or diaphragm 19 upstream of 20 in Fig. 1, see page 1, lines 88+] is disposed between the extractive turbine assembly 27 and the annular bays [within 23 outside of 17f]. wherein the annular bay section has a semi-circular profile in cross-section; wherein a region within the annular bay is toroidal-shaped; wherein the separator plate is further positioned to block the hot gas or other fluid that is propelled in a reverse, upstream direction by action of the extractive turbine, the separator plate diverting fluid propelled toward it by the extractive turbine in a radial direction [inherent, reverse flow from 27 is present to an analogous extent disclosed by applicant], which circulates the fluid toward the annular bay section; wherein a diameter of the separator plate [circa 26] is larger than a diameter of the fluid mover [either 20 or 17f];  wherein the fluid mover [either 20 or 17f] is a radial compressor [analogous to the “compression” done by applicant’s disclosed device] having a plurality of blade elements that rotate with rotation of the shaft; wherein the housing 23 has a conduit 13 through which the upstream source of hot gas flow into contact with the fluid mover;	 wherein a diameter of the fluid mover is at least 75% of a diameter of the conduit;		wherein the conduit opens into a hollow interior space of the housing at a first location [circa 17f] with the fluid mover [either 20 or 17f] being located downstream of the first location;	 wherein the shaft passes through an opening formed in the separator plate;  wherein the extractive turbine 27 has a center hub and a plurality of blades arranged 27 circumferentially about and extending radially outward from the center hub, wherein the plurality of blades are located radially beyond a peripheral edge of the separator plate [see e.g. bottom half of Fig. 1];	 wherein a diameter of the separator plate is equal to a diameter of the center hub;	 wherein an annular shaped space is defined within the annular bay section [circa either 20 or 17f] and is located between the peripheral edge of the separator plate and an inner surface of the housing, the plurality of blades of the extractive turbine 27 being axially aligned with the annular shaped space;	 (21) A gas turbine engine comprising: a housing 23 coupled via an opening to an upstream source of hot gas, the housing 23 having a longitudinal centerline, and an annular bay section [within 23 radially outside either 20 or 17f] positioned at a first radial distance from the centerline, the annular bay section protruding in an upstream direction; a rotatable shaft 14 positioned along the centerline of the housing; a fluid mover [either 20 or 17f] rotatably coupled to the rotating shaft {and} positioned to receive the hot gas from the upstream source and to move the hot gas in a radial direction toward the annular bay section of the housing; a separator plate [connected to 26 or diaphragm 19 upstream of 20 in Fig. 1, see page 1, lines 88+] that is fixedly coupled to the housing such that the separator plate surrounds the rotatable shaft and the separator plate is wider than the fluid mover [either 20 or 17f] such that the separator plate extends radially outward and beyond the fluid mover; whereby the separator plate [connected to 26 or diaphragm 19 upstream of 20 in Fig. 1, see page 1, lines 88+] is situated so as to divert portions of hot gas and fluid that pass downstream from the fluid mover [inherent, note that the separator plate connected to 26 ensures that flow will radially bounce back upstream to the same extent as applicant’s as it is a radial surface/wall that causes flow to bounce back to the fluid mover.  Similarly the diaphragm 19 is also stationary and cause flow to bounce back upstream]  toward the fluid mover thus ensuring that an additional amount of the hot gas is directed radially by the fluid mover toward the annular bays [inherently capable as any flow that bounces back upstream will be directed radially by the fluid mover]; and an extractive turbine assembly 27 positioned downstream from the separator plate and downstream of the annular bay section; and wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the turbine 27; wherein the extractive turbine assembly includes a turbine blade assembly 27 that is rotatably coupled to the rotatable shaft and has a width greater than both the separator plate [inner width of 27] and the fluid mover;	 wherein an outer peripheral edge of the separator plate overlaps the annular bay section and an outer peripheral edge of the turbine blade assembly overlaps the annular bay section, while the fluid mover is entirely located within a center region of the housing that is spaced internal to annular bay section.   (24) A gas turbine engine comprising: a housing 23 coupled via an inlet opening to an upstream source of hot gas, the housing having a tubular housing section and an annular bay section [within 23, circa either 20 or 17f] positioned radially outward from the inlet opening and the tubular housing section; a rotatable shaft 14 positioned along a centerline of the housing and passing through the tubular housing section; a fluid mover [either 20 or 17f] rotatably coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas and superheated water droplets in a radial direction toward the annular bay section of the housing; a separator plate [circa 26] that is fixedly coupled to the housing at a location between the annular bay section such that the separator plate surrounds but is not coupled to the rotatable shaft and the separator plate is wider than the fluid mover such that the separator plate [circa 26] extends radially outward and beyond the fluid mover; and an extractive turbine assembly 27 positioned downstream from the separator plate and downstream of the annular bay section, wherein the extractive turbine assembly includes a plurality of turbine blades that are disposed entirely downstream from the separator plate and the fluid mover; wherein each of the inlet opening [annular part of 15], the fluid mover [17f or 20 or added fluid mover from Andersen], the separator plate [19 or connected to 26] and the extractive turbine assembly 27 is coaxial with the centerline of the housing.  	Baumann teaches the system is operable with steam as an extractive turbine but does not teach a “gas turbine” in the conventional sense nor superheated water droplets; wherein the superheated water droplets mix thoroughly with the hot gas inside the annular bay section, causing the water droplets to covert to steam, and the steam flows to the extractive turbine, increasing an efficiency of turbine rotation nor water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of … superheated water droplets is directed radially by the fluid mover toward the annular bays.  Andersen ‘696 teaches a gas turbine and an upstream source of hot gas and superheated water droplets where the water droplets are injected into the turbine section, upstream of a fluid mover 602a in the turbine section [see Fig. 3] and which are converted to steam [col. 6, lines 16-28] the heated water droplets mix thoroughly with the hot gas inside the causing the water droplets to covert to steam, and the steam flows to the extractive turbine, increasing an efficiency of turbine rotation [col. 9, lines 33-43] and power output.  Anderson ‘843 teaches a gas turbine 119 and an upstream source of hot gas and superheated water droplets where the water droplets are injected, upstream of a fluid mover 132 in the bay section [see Fig. 4] and which are converted to steam 115, the heated water droplets mix thoroughly with the hot gas inside the causing the water droplets to covert to steam, and the steam flows to the extractive turbine 95, increasing an efficiency of turbine rotation [paragraph 0004] and power output.  Sturtevant teaches the use of a gas turbine with steam injected in combination which allows for increased efficiency.  It would have been obvious to one of ordinary skill in the art to employ an upstream source of hot gas and superheated water droplets, as taught by either Anderson reference, in order to provide a source of hot gas and water to the turbine of Baumann and to utilize the increased power / efficiency associated with expanding a mixture of both steam and hot gas and optionally taught by Sturtevant.  The location of injected superheated heated water droplets may be upstream of 17f, as taught by Anderson ‘696, as being upstream the last stage of the existing gas turbine / in the upstream source. Note 20 of Baumann in the combination may serve as a fluid mover.  Accordingly, the existing separator plate of Baumann that is fixedly coupled to the housing and positioned downstream from the fluid mover and situated so as to divert portions of both hot gas and water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays -  since flow downstream is restricted by the separation plate and thus inherently causes at least some flow to bounce backwards, to the analogous extent as applicant’s.   Alternately, superheated heated water droplets /fluid mover of Andersen ‘843 would be added at either the annotated locations, as taught by Andersen ‘843, as being between the turbine and a fluid mover and upstream an extractive turbine.  Accordingly, the fluid mover added from Andersen ‘843 would be upstream of the separator plate [19 or outside 26], and the fluid mover of Andersen ‘843 move the water radially to the annular bay, due to the centrifugal force, the separator plate 7 is also situated so as to divert portions of hot gas and water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays -  since flow downstream is restricted by the separation plate and thus inherently causes at least some flow to bounce backwards, to the analogous extent as applicant’s.  Alternately, it would have been obvious to one of ordinary skill in the art to employ a separate water droplet fluid mover, as taught by Andersen ‘843, that vaporizes the droplets in the annular bay and also prevents water droplets from directly contacting the turbine blades.  As for the separator plate is further positioned to block the hot gas, the steam or the superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine, the separator plate diverting the superheated water droplets propelled toward it by the extractive turbine in a radial direction, which circulates the superheated water droplets toward the annular bay section, this is taught by the combination of references in that wherein the separator plate of Baumann is further positioned to block the hot gas, the [added] steam or the [added] superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine, the separator plate diverting any added superheated water droplets propelled toward it by the extractive turbine in a radial direction [inherent, reverse flow from 27 is present to an analogous extent disclosed by applicant], which circulates the added superheated water droplets toward the annular bay section. 	Note Baumann was cited to teach an annular bay section which is protruding in an upstream direction.  Alternately, Scheper Jr teach a turbine section with an annular bay section 18 which has a protruding shape in an upstream direction; the annular bay section has a semi-circular profile in cross-section and which facilitates collecting fluid / tangential flow in that region.  Kendrick teaches a gas turbine with an annular bay section positioned radially away from the centerline and protruding in an upstream direction  [Fig. 6A-6C], where the annular bay section has a semi-circular profile in cross-section in Fig. 6A-6C.  Kendrick teaches the equivalence of using a protruding / semi-circular profile [Fig. 6A-6C],  as compared to non-protruding profiles [e.g. Fig. 5, 7A-7C] as well as teaching the recirculation enhances the residence time within the annular bay section.  This is consistent with the desire of the Andersen references to provide adequate conversion to steam of the water droplets prior to use in the extractive turbine.  It would have been obvious to one of ordinary skill in the art to make the annular bay section of Baumann have a semi-circular profile in cross-section,  as taught by Scheper Jr or Kendrick, as either as a typical shape used in the turbine art and/or as equivalent to a semi-circular shape and which facilitates collecting fluid in that region and thus increases the time for vaporization of the water droplets by facilitate fluid collection / tangential flow / recirculation within the annular bay.  Note that modification of Baumann to have a semi-circular profile would cause the annular bay to protrude in an upstream direction, see e.g. Kendrick (Fig. 6A-6C).   	Note the extractive turbine is considered only 27 and still reads on the modified Baumann reference, i.e. wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the [extractive] turbine 27.  Alternately, Andersen ‘843 teaches the extractive turbine is a separate power turbine from the upstream turbine 60 [see Fig. 4] and it would have been obvious to utilize a separate extractive turbine, as being a typical power turbine configuration used in the art.  Andersen ‘696 also teach using a separate extractive turbine is a separate power turbine [see col. 9, lines 26-44].  It would have been obvious to make the extractive turbine 27, a separate extractive turbine, in view of either Andersen reference, as being a typical power turbine configuration used in the art, resulting in wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the [extractive] turbine.  

Claims 1-14, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturtevant (2,172,993) in view of either Andersen (8,671,696) or Andersen (2017/0306843) and optionally Kendrick (8,549,862) or Scheper Jr (3,066,912).  Sturtevant1 teaches A gas turbine engine comprising: a housing 1 coupled via an opening to an upstream source of hot gas 13, the housing 1 having a longitudinal centerline, and an annular bay section [outside either first or second turbine stage 6] positioned radially away from the centerline and protruding in an upstream direction; a rotatable shaft positioned along the centerline of the housing; a fluid mover [either first or second turbine stage 6] coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas in a radial direction toward the annular bay section of the housing 1; a separator plate [see annotations of 7] that is fixedly coupled to the housing and positioned downstream from the fluid mover and situated so as to divert portions of hot gas and fluid that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and fluid is directed radially by the fluid mover toward the annular bays [note 7 are partitions closing the flow path and thus flow axially bounces back toward the upstream fluid mover]; and an extractive turbine assembly [any of 6 downstream of the separator plate] positioned downstream from the separator plate and downstream of the annular bay section, wherein the separator plate is disposed between the extractive turbine assembly and the annular bays;  steam 38 [page 2, lines 57-75] flows to the extractive turbine, increasing an efficiency of turbine rotation; wherein the annular bay section has a semi-circular profile in cross-section [outside second turbine stage 6]; wherein a region within the annular bay section [outside either first or second turbine stage 6] is toroidal-shaped; wherein the separator plate 7 is further positioned to block the hot gas, the steam or the superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine [any of 6 downstream of the separator plate], the separator plate diverting any fluid propelled toward it by the extractive turbine in a radial direction [upstream flow is propelled by the extractive turbine to an analogous extent as applicant’s, which circulates any fluid toward the annular bay section]; wherein a diameter of the separator plate is larger than a diameter of the fluid mover;  wherein the fluid mover [either first or second turbine stage 7] is a radial compressor having a plurality of blade elements that rotate with rotation of the shaft; wherein the housing 1 has a conduit through which the upstream source of hot gas 13 flow into contact with the fluid mover;	 wherein a diameter of the fluid mover is at least 75% of a diameter of the conduit;		wherein the conduit opens into a hollow interior space of the housing 1 at a first location with the fluid mover [either first or second turbine stage 7] being located downstream of the first location;	 wherein the shaft 18 passes through an opening formed in the separator plate;  wherein the extractive turbine [any of 6 downstream of the separator plate, particularly the last stage 6] has a center hub and a plurality of blades arranged circumferentially about and extending radially outward from the center hub, wherein the plurality of blades are located radially beyond a peripheral edge of the separator plate;	 wherein a diameter of the separator plate is equal to a diameter of the center hub [see annotations];	 wherein an annular shaped space is defined within the annular bay section [outside either first or second turbine stage 6] and is located between the peripheral edge of the separator plate and an inner surface of the housing 1, the plurality of blades of the extractive turbine being axially aligned with the annular shaped space;	 wherein an axis that includes the peripheral edge of the separator plate and is parallel to a longitudinal axis of the shaft intersects a center of the annular bay section. (21) A gas turbine engine comprising: a housing 1 coupled via an opening to an upstream source of hot gas 13, the housing 1 having a longitudinal centerline, and an annular bay section [outside either first or second turbine stage 6] positioned at a first radial distance from the centerline, the annular bay section protruding in an upstream direction; a rotatable shaft positioned along the centerline of the housing 1; a fluid mover [either first or second turbine stage 6] rotatably coupled to the rotating shaft positioned to receive the hot gas from the upstream source and to move the hot gas and in a radial direction toward the annular bay section of the housing 1; a separator plate [see annotations of 7] that is fixedly coupled to the housing such that the separator plate surrounds the rotatable shaft and the separator plate is wider than the fluid mover [either first or second turbine stage 6] such that the separator plate extends radially outward and beyond the fluid mover, whereby the separator plate 7 is situated so as to divert portions of hot gas and fluid that pass downstream from the fluid mover back toward the fluid mover [either first or second turbine stage 7] thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays [see annotations]; and an extractive turbine assembly [any of 6 downstream of the separator plate] positioned downstream from the separator plate and downstream of the annular bay section;  steam [from 38, 40] flows to the extractive turbine, increasing an efficiency of turbine rotation; wherein the extractive turbine assembly includes a turbine blade assembly [e.g. last of 6] that is rotatably coupled to the rotatable shaft and has a width greater than both the separator plate [see annotations] and the fluid mover;	 wherein an outer peripheral edge of the separator plate overlaps the annular bay section and an outer peripheral edge of the turbine blade assembly overlaps the annular bay section [see annotations], while the fluid mover [either first or second turbine stage 7] is entirely located within a center region of the housing 1 that is spaced internal to annular bay section.   (24) A gas turbine engine comprising: a housing 1 coupled via an inlet opening 13 to an upstream source of hot gas, the housing 1 having a tubular housing section and an annular bay section [outside either first or second turbine stage 6] positioned radially outward from the inlet opening and the tubular housing section; a rotatable shaft positioned along a centerline of the housing and passing through the tubular housing section; a fluid mover [either first or second turbine stage 6] rotatably coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas in a radial direction toward the annular bay section of the housing; a separator plate [see annotations of 7] that is fixedly coupled to the housing at a location between the annular bay section such that the separator plate surrounds but is not coupled to the rotatable shaft and the separator plate is wider than the fluid mover such that the separator plate extends radially outward and beyond the fluid mover; and an extractive turbine assembly [any of 6 downstream of the separator plate, including the last turbine stage 6] positioned downstream from the separator plate and downstream of the annular bay section, wherein the extractive turbine assembly includes a plurality of turbine blades that are disposed entirely downstream from the separator plate 7 and the fluid mover 6;  steam [from 38, 40] flows to the extractive turbine, increasing an efficiency of turbine rotation, wherein each of the inlet opening [annular , the fluid mover 6, the separator plate 7 and the extractive turbine assembly 6 is coaxial with the centerline of the housing.   	Sturtevant teaches the system is operable with steam as an extractive turbine but does not teach superheated water droplets; wherein the superheated water droplets mix thoroughly with the hot gas inside the annular bay section, causing the water droplets to covert to steam, and the steam flows to the extractive turbine, increasing an efficiency of turbine rotation nor water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of … superheated water droplets is directed radially by the fluid mover toward the annular bays.  Andersen ‘696 teaches a gas turbine and an upstream source of hot gas and superheated water droplets where the water droplets are injected into the turbine section, upstream of a fluid mover 602a in the turbine section [see Fig. 3] and which are converted to steam [col. 6, lines 16-28] the heated water droplets mix thoroughly with the hot gas inside the causing the water droplets to covert to steam, and the steam flows to the extractive turbine, increasing an efficiency of turbine rotation [col. 9, lines 33-43] and power output.  Anderson ‘843 teaches a gas turbine 119 and an upstream source of hot gas and superheated water droplets where the water droplets are injected, upstream of a fluid mover 132 in the bay section [see Fig. 4] and which are converted to steam 115, the heated water droplets mix thoroughly with the hot gas inside the causing the water droplets to covert to steam, and the steam flows to the extractive turbine 95, increasing an efficiency of turbine rotation [paragraph 0004] and power output.  It would have been obvious to one of ordinary skill in the art to employ an upstream source of hot gas and superheated water droplets, as taught by either Anderson reference, in order to provide a source of hot gas and water to the turbine of Sturtevant and to utilize the increased power / efficiency associated with expanding a mixture of both steam and hot gas and optionally taught by Sturtevant.  The location of injected superheated heated water droplets may be in the turbine, at either the annotated locations, as taught by Anderson ‘696, as being upstream the last stage of the existing gas turbine / in the upstream source.  Accordingly, the existing separator plate 7 of Sturtevant that is fixedly coupled to the housing and positioned downstream from the fluid mover and situated so as to divert portions of both hot gas and water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays -  since flow downstream is restricted by the separation plate and thus inherently causes at least some flow to bounce backwards, to the analogous extent as applicant’s.  Alternately, superheated heated water droplets /fluid mover of Andersen ‘843 would be added at either the annotated locations, as taught by Andersen ‘843, as being between the turbine and a fluid mover and upstream an extractive turbine.  Accordingly, the fluid mover added from Andersen ‘843 would be upstream of the separator plate 7, and the fluid mover of Andersen ‘843 move the water radially to the annular bay, due to the centrifugal force, the separator plate 7 is also situated so as to divert portions of hot gas and water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays -  since flow downstream is restricted by the separation plate 7 and thus inherently causes at least some flow to bounce backwards, to the analogous extent as applicant’s.  It is noted that Sturtevant teaches that injecting water droplets in the turbine could damage the blades [page 2, lines 14-27]– however, it is noted that Andersen ‘843’s water droplets are injected at the turbine blades and with modern materials this was not regarded as a significant issue.  It would have been obvious to one of ordinary skill in the art to employ modern materials with the turbine of Sturtevant, in order to prolong the life of the turbine blades, even when contacting water droplets, as taught by Andersen ‘696.  Alternately, it is noted that as long as the size between turbine stages 7 is sufficient for vaporization of the droplets by installing a separate fluid mover, e.g. that the water droplets are radially dispersed by the fluid mover 132 of Andersen ‘843 -- then water droplet impingement on the turbine blades would not cause issues due to the water being already vaporized.  It would have been obvious to one of ordinary skill in the art to employ a water droplet fluid mover, as taught by Andersen ‘843, that vaporizes the droplets in the annular bay and also prevents water droplets from directly contacting the turbine blades.   As for the separator plate is further positioned to block the hot gas, the steam or the superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine, the separator plate diverting the superheated water droplets propelled toward it by the extractive turbine in a radial direction, which circulates the superheated water droplets toward the annular bay section, this is taught by the combination of references in that wherein the separator plate 7 of Sturtevant 7 is further positioned to block the hot gas, the [added] steam or the [added] superheated water droplets that is propelled in a reverse, upstream direction by action of the extractive turbine [any of 6 downstream of the separator plate], the separator plate diverting any added superheated water droplets propelled toward it by the extractive turbine in a radial direction -- upstream flow is propelled by the extractive turbine to an analogous extent as applicant’s, which circulates any added the superheated water droplets toward the annular bay section.  	Sturtevant was cited to teach an annular bay section which is protruding in an upstream direction.  Alternately, Scheper Jr teach a turbine section with an annular bay section 18 which has a protruding shape in an upstream direction; the annular bay section has a semi-circular profile in cross-section and which facilitates collecting fluid / tangential flow in that region.  Kendrick teaches a gas turbine with an annular bay section positioned radially away from the centerline and protruding in an upstream direction  [Fig. 6A-6C], where the annular bay section has a semi-circular profile in cross-section in Fig. 6A-6C.  Kendrick teaches the equivalence of using a protruding / semi-circular profile [Fig. 6A-6C], as compared to non-protruding profiles [e.g. Fig. 5, 7A-7C] as well as teaching the recirculation enhances the residence time within the annular bay section.  This is consistent with the desire of the Andersen references to provide adequate conversion to steam of the water droplets prior to use in the extractive turbine.  It would have been obvious to one of ordinary skill in the art to make the annular bay section of Sturtevant have a semi-circular profile in cross-section, as taught by Scheper Jr or Kendrick, as either as a typical shape used in the turbine art and/or as equivalent to a semi-circular shape and which facilitates collecting fluid in that region and thus increases the time for vaporization of the water droplets by facilitate fluid collection / tangential flow / recirculation within the annular bay.  Note that modification of Sturtevant to have a semi-circular profile would cause the annular bay to protrude in an upstream direction, see e.g. Kendrick (Fig. 6A-6C).    	Note the extractive turbine is considered any turbine stage 6 downstream of the separator plate and still reads on the modified Sturtevant reference, i.e. wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the [extractive] turbine.  Alternately, Andersen ‘843 teaches the extractive turbine is a separate power turbine from the upstream turbine 60 [see Fig. 4] and it would have been obvious to utilize a separate extractive turbine, as being a typical power turbine configuration used in the art.  Andersen ‘696 also teach using a separate extractive turbine is a separate power turbine [see col. 9, lines 26-44].  It would have been obvious to make the extractive turbine (last of 6), a separate extractive turbine, in view of either Andersen reference, as being a typical power turbine configuration used in the art, resulting in wherein the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the [extractive] turbine.  


    PNG
    media_image1.png
    727
    901
    media_image1.png
    Greyscale

 
  Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.  Applicant’s arguments concerning the claims and the “upstream” and “downstream” directions are not persuasive.  First, applicant’s arguments referencing the Figs. of the application to define the upstream and downstream directions are immaterial.  The Examiner’s position is NOT that the claims do not read on the disclosed Figures, but that they are unclear for lack of defining these directions with respect to any structure.   For example note: “a housing coupled via an opening to an upstream source of hot gas and superheated water droplets, the housing having a longitudinal centerline, and an annular bay section positioned radially away from the centerline and protruding in an upstream direction” does not recite any connection with an upstream direction being defined [axially] from the upstream source of hot gas – which applicant’s argumetns based on the drawings appears to imply.  Rather any flow within the structure can be used to define an “upstream direction” within the claims, including the radial flow or recirculating flow.  Note, the claims read on the annotated Fig. 8 as below in that the annotated flow source can be used to define the upstream direction but renders the claim unclear as to how to establish all the other relationships that are required from upstream / downstream, i.e. in the radial direction and still protruding in the upstream direction and how to define downstream direction, when the flow directions change within the disclosed assembly itself.  

    PNG
    media_image2.png
    603
    967
    media_image2.png
    Greyscale

For applicant’s arguments regarding Baumann, applicant’s arguments rely on a typographical error that indicated the annular bays are within 13.  Applicant relied on a single instance where 13 was inadvertently stated in the rejection and ignoring repeated several other recitations that stated annular bay section was treated as “within 23 circa 17f or 20”.  This typographical error has been corrected to be consistent to be within 23.  Accordingly, applicant’s argument fails to persuade.  Applicant argues that the turbine 13 must be the extractive turbine rather than 27 which was applied.  In rebuttal, applicant’s arguments fail to persuade as the disclosed invention of Fig. 8 is shown downstream of a source of hot gas and superheated droplets and was disclosed as including a gas turbine, as in the earlier Figs. of the application.  Accordingly, the mere use of an upstream turbine section fails to overcome the prior art, as 1) inconsistent with applicant’s disclosed invention and 2) inconsistent with the breadth of the claims, noting that applicant uses the open ended language “comprising” which allows additional elements to be present per MPEP 2111, including the upstream turbine section 13.  


2111.03 Transitional Phrases [R-08.2017]
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
I. COMPRISING
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. In contrast, the court noted the phrase “group consisting of” is a closed term, which is often used in claim drafting to signal a “Markush group” that is by its nature closed. Id. The court also emphasized that reference to “first,” “second,” and “third” blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

Applicant argues that the separator plate would not be able to ensure additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays, alleging:
 “To the extent the Examiner ignores the initial turbine and characterizes element (27) as the extractive turbine and the either elements (17f) of the initial turbine (13) or element (20) as the 
Docket No.: 00159/005618-US2 fluid mover, in this arrangement it would be impossible for the separator plate, which the Examiner equates with the structure "connected to" or "circa" element (26) to "divert portions of hot gas and water droplets that pass downstream from the fluid mover back toward the fluid mover thus ensuring that an additional amount of the hot gas and superheated water droplets is directed radially by the fluid mover toward the annular bays." This is impossible because the annular bays are located at the upstream and of the turbine assembly and any gases or superheated water diverted by any elements at or near element (26) would have to pass through the entire series of stationary and moving blades (16, 17) to reach the area purported area "within 13" that could possibly be construed as protruding annular bays. Furthermore, any fluids directed radially by the purported fluid mover (17f, 20) would direct the gases into the spaces above/below element (20), which does not constitute the annular bays as construed by the Examiner.” 

Applicant’s arguments fail to persuade as even flow which contacts the separator plate [connected to 26] would inherently bounce back upstream [in a manner analogous to applicant’s], and eventually come into contact with the fluid mover [either 20 or 17f or an additional fluid mover added by Andersen ‘843] toward the annular bays [within 23 circa 17f or 20].  Accordingly, applicant’s arguments are predicated on a single typographical error, rather than the repeated other recitations of the intended and repeatedly recited location of the annular bay section.  Applicant’s arguments are further deficient as the claim language is indefinite as set forth above.  Furthermore, it is not noted that the separator plate may also be construed as diaphragm 19, which also forms a barrier for fluid mover 17f or additional fluid mover added by Andersen ‘843 upstream of 19.  
Applicant’s arguments concerning Scheper Jr. are solely directed to the particle separation aspect of the profile, rather than its shape within the turbine section, for which it was applied.  The argument that the applied references “teach away” from the claimed subject matter is not persuasive.  A reference will teach away only if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the results sought by the inventor.  MPEP 2123, In re Gurly, 27 F.3d 551, 553, 31USPQ2d 1130, 1132 (Fed. Cir. 1994).  The Andersen references teach providing sufficient time for adequate conversion to steam of the water droplets prior to use in the extractive turbine.  Thus the semi-circular and/or protruding upstream shape would remain beneficial in the combination for the enhanced time for water droplet vaporizing.  From a review of the disclosures of the applied references, it is clear that these references do not “teach away” from the claimed invention, since none of their disclosures teaches, either expressly or impliedly, that it is undesirable to combine a semi-circular profile/upstream protruding profile for the existing annular bay of the prior art.  Lastly, the Kendrick reference has also been applied to address applicant’s concerns.  
Applicant argues that for claim 21, the prior art do not teach the annular bay section protrudes in an upstream direction to a maximal upstream extent to a position that upstream from all fluid moving elements of the turbine.  For claim 24, the arguments are that the prior art do not teach the extractive turbine assembly includes a plurality of turbine blades that are disposed entirely downstream from the separator plate and the fluid mover, and that each of the inlet opening, the fluid mover, the separator plate and the extractive turbine assembly is coaxial with the centerline of the housing.  However, applicant’s arguments fail to consider the extractive turbine is considered only 27 and still reads on the Baumann reference.  Furthermore, the claim limitation is indefinitely claimed, as addressed earlier.  Regardless, to address applicant’s concerns and alternative rejection using ndersen ‘843 teaches the extractive turbine is a separate power turbine from the upstream turbine 60 [see Fig. 4] and it would have been obvious to utilize a separate extractive turbine, as being a typical power turbine configuration used in the art.  Andersen ‘696 also teach using a separate extractive turbine is a separate power turbine [see col. 9, lines 26-44].  It would have been obvious to utilize a separate extractive turbine, in view of either Andersen reference, as being a typical power turbine configuration used in the art.  Moreover, with regard to the coaxial aspect of the inlet, the inlet 15 of Baumann is clearly annular and the annular / circular part is clearly coaxial.  Lastly, applicant argues that Baumann would not have radial outward flow from fluid mover to the annular bays. In rebuttal, there is clearly a large radial gap outside the applied fluid movers (whether existing turbine stages 6 or added fluid mover from Andersen) and radial outward flow to the annular bays inherently occurs by centrifugal force or as evidenced by the radial outward flow pattern from the Andersen references.   

Applicant’s arguments regarding Sturtevant allege:
 “The Examiner points to the "outside" of the first or second pairs of blade-carrying members (6) and diaphragms (7) as being equivalent to the claimed annular bays. However, the Office Action does not provide any evidence as to how such regions near elements (6)/(7) can be construed to point in an upstream direction.”
In rebuttal, first the argument is not commensurate with the claim language, as there is nothing about point[ing] upstream.  Rather the claim requires “protruding in an upstream direction.”  Second, the possible annular bay(s) were clearly annotated and the left one clearly (solid lines) clearly is protruding to the left / upstream direction.  Second, applicant ignores the annotations of Sturtevant for other interpretations of elements.  The right annular bay (dashed lines) is protruding to the left / upstream direction from a downstream portion of the housing [e.g. any portion of downstream of any of separator plates or even protruding to the left / upstream direction from housing 27.]  Lastly, since applicant does not clearly define the upstream and downstream directions relative to any structure, the upstream direction can also be defined radially by flow from 12.  And these annular bays clearly protrude radially / upstream relative to 12.  As applicant has resisted  amending the claims for indefiniteness to more clearly define these upstream and downstream directions, applicant is liable to such an interpretation.  
Applicant’s arguments rely on the separator plate being solely considered the last separator plate.  That was one interpretation applied to illustrated the breadth of the claims in claim 1.  However, for the other independent claims, the Examiner set forth – see annotations, which applicant ignored.  In view of applicant’s revised claims, the locations of these elements have been modified and the separator plate is now required to be adjacent / downstream the fluid mover for claims 1, 21.  However, for claim 24, the separator plate may be any of those applied for claims 1, 21 but may also be the last stage 6.  Applicant’s arguments fail to consider that the rejections may apply different portions since the scope of the claims different.   Lastly, applicant argues that Sturtevant would not have radial outward flow from fluid mover to the annular bays. In rebuttal, there is clearly a large radial gap outside the applied fluid movers (whether existing turbine stages 6 or added fluid mover from Andersen) and radial outward flow to the annular bays inherently occurs by centrifugal force or as evidenced by the radial outward flow pattern from the Andersen references.   


    PNG
    media_image1.png
    727
    901
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 27, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see annotations where  “alt” serves as an abbreviation for “alternative”.  Note the solid lines may be used as a set of claimed elements; and analogous dashed lines may be used as a set of claimed elements.  However, alternatives may be applicable, depending on the breadth of the claim(s).